DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to AFCP 2.0 filed July 14, 2021.
Claims 1-16 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Rech on July 21, 2021.

With regard to claims 1-16 amendments to the claims have been authorized in order to place the respective claims in condition for allowance.  The amendments to the aforementioned claims are as follows:

1.	(Currently Amended)  A computer-implemented method for tracking source code deployments, the method comprising:
	receiving an event descriptor, the event descriptor indicating that a source code repository is updated with a source code revision;

	comparing the event descriptor with the deployment descriptor to determine whether the source code revision needs to be deployed;
	in response to determining that the source code revision needs to be deployed, a current source code deployment to a tracking system, the deployment information comprising at least a deployment identifier and a source code revision identifier, the tracking system configured to: 
		utilize the deployment information to obtain a list of undeployed source code revisions that occurred between the current source code deployment and an immediately preceding source code deployment and information related to undeployed source code revisions in the list of undeployed source code revisions; 
		receive, from a user interface associated with a client device, a request for information related to the current source code deployment; and 
		in response to receiving the request, causing the user interface to display the list of undeployed source code revisions and the information related to the undeployed source code revisions; and 
	in response to receiving a user selection of the source code revision for deployment, deploying the source code revision as part of the current source code deployment.
  
undeployed source code revisions includes:
	identifying a source code revision identifier of a source code deployment immediately preceding the current source code deployment; and
	retrieving source code revision identifiers of the current source code deployment and the immediately preceding source code deployment.

	3.	(Currently Amended)  The computer-implemented method of claim 1, wherein utilizing the deployment information to obtain the list of undeployed source code revisions includes:
	identifying a source code revision identifier of a source code deployment immediately preceding the current source code deployment; and
	retrieving one or more changes to 

	4.	(Currently Amended)  The computer-implemented method of claim 1, wherein utilizing the deployment information to obtain information related to the undeployed source code revisions includes:
	retrieving one or more issues associated with the current source code deployment from an issue tracking system, the retrieving based on the source code 

	5.	(Currently Amended)  A system for tracking source code deployments, the system comprising:
	a processor;
	a non-transitory computer-readable storage medium storing sequences of instructions, which when executed by the processor, cause the processor to:
		receive an event descriptor, the event descriptor indicating that a source code repository is updated with a source code revision;
		retrieve a deployment descriptor associated with the source code repository;
		compare the event descriptor with the deployment descriptor to determine whether the source code revision needs to be deployed;
		in response to determining that the source code revision needs to be deployed, a current source code deployment to a tracking system, the deployment information comprising at least a deployment identifier, and a source code revision identifier, the tracking system configured to: 
		utilize the deployment information to obtain a list of undeployed source code revisions that occurred between the current source code deployment and an undeployed source code revisions in the list of undeployed source code revisions; 
		receive, from a user interface associated with a client device, a request for information related to the current source code deployment; and 
		in response to receiving the request, causing the user interface to display the list of undeployed source code revisions and the information related to the undeployed source code revisions; and 
	in response to receiving a user selection of the source code revision for deployment, deploying the source code revision as part of the current source code deployment.

	6.	(Currently Amended)  The system of claim 5, wherein to utilize the deployment information to obtain the list of undeployed source code revisions, the  non-transitory computer-readable storage medium further storing sequences of instructions, which when executed by the processor, cause the processor to:
	identify a source code revision identifier of a source code deployment immediately preceding the current source code deployment; and
	retrieve source code revision identifiers of the current source code deployment  and the immediately preceding source code deployment.

	7.	(Currently Amended)  The system of claim 5, wherein to utilize the deployment information to obtain the list of undeployed source code revisions, the non-
	identify a source code revision identifier of a source code deployment immediately preceding the current source code deployment; and
	retrieve one or more changes to the source code between the current source code deployment and the immediately preceding source code deployment, the retrieving based on 

	8.	(Currently Amended)  The system of claim 5, wherein to utilize the deployment information to obtain the information related to the undeployed source code revisions, the non-transitory computer-readable storage medium storing sequences of instructions, which when executed by the processor, cause the processor to:
	retrieve one or more issues associated with the current source code deployment from an issue tracking system, the retrieving based on the source code revision identifier of the current source code deployment and the immediately preceding source code deployment.

	9. 	(Currently Amended)  A method for tracking source code deployments, the method comprising:
	receiving deployment information corresponding to a current source code deployment, the deployment information comprising at least a deployment identifier, and a source code revision identifier;

	identifying a source code revision identifier of an immediately preceding source code deployment corresponding to the same source code;
	utilizing the source code revision identifier of the current source code deployment and the immediately preceding source code deployment to: 
		obtain a list of undeployed source code revisions that occurred between the current source code deployment and the immediately preceding source code deployment and information related to undeployed source code revisions in the list of undeployed source code revisions; 
		receive, from a user interface associated with a client device, a request for information related to the current source code deployment; and 
		in response to receiving the request, causing the user interface to display the list of undeployed source code revisions and the information related to the undeployed source code revisions; and 
	in response to receiving a user selection of one or more of the undeployed source code revisions for deployment, deploying the selected ones of the one or more undeployed source code revisions as part of the current source code deployment.
  
	10.	(Currently Amended)  The method of claim 9, wherein obtaining the list of undeployed source code revisions that occurred between the current source code deployment and the immediately preceding source code deployment is based on the source code revision identifiers of the current source code deployment  and the immediately preceding source code deployment.

	11.	(Currently Amended)  The method of claim 9, wherein obtaining the list of undeployed source code revisions includes:
	retrieving, from a source code management system, one or more changes to the source code between the current source code deployment and the immediately preceding source code deployment, the retrieving based on the source code revision identifiers of the current source code deployment  and the immediately preceding source code deployment.

	12.	(Currently Amended)  The method of claim 9, wherein obtaining the information related to the undeployed source code revisions includes:
	retrieving, from a source code management system, identifiers of one or more source code revisions between the current source code deployment and the immediately preceding source code deployment;
	retrieving, from an issue tracking system, one or more issues associated with the current source code deployment, the retrieving based on the source code revision identifiers of the current source code deployment , the immediately preceding source code deployment, and the undeployed source code revisions between the current source code deployment and the immediately preceding source code deployment.

	13.	(Currently Amended)  A system for tracking source code deployments, the system comprising:
	a processor;

		receive deployment information corresponding to a current source code deployment, the deployment information comprising at least a deployment identifier, and a source code revision identifier;
	store the deployment information;
	identify a source code revision identifier of an immediately preceding source code deployment corresponding to a same source code;
	utilize the source code revision identifier of the current source code deployment and the immediately preceding source code deployment to:
		obtain a list of undeployed source code revisions that occurred between the current source code deployment and the immediately preceding source code deployment and information related to undeployed source code revisions in the list of undeployed source code revisions; 
		receive, from a user interface associated with a client device, a request for information related to the current source code deployment; and 
		in response to receiving the request, causing the user interface to display the list of undeployed source code revisions and the information related to the undeployed source code revisions; and
	in response to receiving a user selection of one or more of the undeployed source code revisions for deployment, deploying the selected ones of the one or more undeployed source code revisions as part of the current source code deployment.
  
undeployed source code revisions between the current source code deployment and the immediately preceding source code deployment is based on the source code revision identifiers of the current source code deployment  and the immediately preceding source code deployment.

	15.	(Currently Amended)  The system of claim 13, wherein to obtain the list of undeployed source code revisions, the non-transitory computer-readable storage medium storing sequences of instructions, which when executed by the processor, cause the processor to:
	retrieve, from a source code management system, one or more changes to the source code between the current source code deployment and the immediately preceding source code deployment, the retrieving based on the source code revision identifiers of the current source code deployment  and the immediately preceding source code deployment.

	16.	(Currently Amended)  The system of claim 13, wherein to obtaining the information related to the undeployed source code revisions, the non-transitory computer-readable storage medium storing sequences of instructions, which when executed by the processor, cause the processor to:
	retrieve, from a source code management system, identifiers of one or more source code revisions between the current source code deployment and the immediately preceding source code deployment;
current source code deployment, the retrieving based on the source code revision identifiers of the current source code deployment , the immediately preceding source code deployment, and the undeployed source code revisions between the current source code deployment and the immediately preceding source code deployment.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “utilize the deployment information to obtain a list of undeployed source code revisions that occurred between the current source code deployment and an immediately preceding source code deployment and information related to undeployed source code revisions in the list of undeployed source code revisions; receive, from a user interface associated with a client device, a request for information related to the current source code deployment; and  in response to receiving the request, causing the user interface to display the list of undeployed source code revisions and the information related to the undeployed source code revisions; and 	in response to receiving a user selection of the source code revision for deployment, deploying the source code revision as part of the current source code deployment." as recited in the independent claims 1 and 5.
The cited prior arts taken alone or in combination fail to disclose “obtain a list of undeployed source code revisions that occurred between the current source code deployment and the immediately preceding source code deployment and information .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
July 26, 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191